DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 22 September 2021, with respect to claim 1 have been fully considered and are persuasive, particularly in that it would not have been obvious to combine the discotic structure of Kobori in the device of Escuti.  The rejection of 24 June 2021 has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites, inter alia, an optical element comprising: a first optically anisotropic layer which is a cured layer of a liquid crystal composition containing a first disk-like liquid crystal compound, wherein an optical axis of the first disk-like liquid crystal compound is parallel to a surface of the first optically anisotropic layer, the first optically anisotropic layer has a liquid crystal alignment pattern which is disposed along at least one direction in a plane of the first optically anisotropic layer and in which an orientation of the optical axis of the first disk-like liquid crystal compound rotationally changes continuously, and the orientation of the optical axis rotates by 180° with a period of 0.5 um to 5 um, wherein the first disk-like liquid crystal compound in the first optically anisotropic layer is cholesterically aligned in a thickness direction.
Escuti et al. (US 2012/0086903) discloses an optical element comprising: a first optically anisotropic layer which is a cured layer of a liquid crystal composition, wherein an optical axis of the first disk-like liquid crystal compound is parallel to a surface of the first optically anisotropic layer, the first optically anisotropic layer has a liquid crystal alignment pattern which is disposed along at least one direction in a plane of the first optically anisotropic layer and in which an orientation of the optical axis rotationally changes continuously, and the orientation of the optical axis rotates by 180° with a period of 0.5 um to 5 um. However, Escuti does not expressly disclose a liquid crystal composition containing a first disk-like liquid crystal compound, wherein the first disk-like liquid crystal compound in the first optically anisotropic layer is cholesterically aligned in a thickness direction, nor would it have been obvious to do so in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        11/4/2021